COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00314-CV


RONALD L. BUCKALEW                                                APPELLANT

                                      V.

COMPASS BANK                                                        APPELLEE


                                  ------------

         FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                  ------------

                      MEMORANDUM OPINION1
                                  ------------

     On July 18, 2011, the trial court granted summary judgment for Appellee

Compass Bank against Appellant Ronald L. Buckalew, as well as several others,

including Defendant John Paul Rogers.      The trial court subsequently granted

Compass’s motion to dismiss several more defendants, and then it granted

summary judgment for Compass Bank against Defendant Earl Jeffrey



     1
      See Tex. R. App. P. 47.4.
Wentworth. Wentworth’s cross-claim against Rogers remains pending in the trial

court.

         Buckalew filed a notice of appeal, attempting to appeal from the trial

court’s July 18, 2011 summary judgment order. We notified Buckalew of our

concern that we lacked jurisdiction over the appeal because the July 18, 2011

order did not appear to be final or to be an appealable interlocutory order. See

Tex. R. App. P. 42.3(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001). We informed Buckalew that his appeal was subject to dismissal for want

of jurisdiction unless he or any party desiring to continue the appeal filed with the

court a response showing grounds for continuing the appeal.          Buckalew has

stated in his response that he does not object to the dismissal of the appeal for

the reasons stated in our letter. Therefore, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                      PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: October 6, 2011




                                         2